Citation Nr: 1453246	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from February 1997 to June 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In August 2014, the appellant again submitted additional evidence, including a July 2014 statement from his VA primary care physician regarding the effect of his service-connected sleep apnea and sinusitis on his activities of daily living.  The appellant did not submit a waiver of initial RO consideration of the additional evidence.  Because the appellant's substantive appeal was received in September 2012, a remand for initial RO consideration of the additional relevant evidence he submitted in August 2014 is necessary.  See U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable only in cases where substantive appeal received on or after Feb. 2, 2013).  

For this reason, as well as the additional reasons discussed below, a remand of this matter is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a total rating based on individual unemployability, claiming that he is unable to work as a result of his service-connected disabilities.  His service-connected disabilities are as follows:  obstructive sleep apnea, rated as 50 percent disabling; residuals of a fracture of the second metacarpal phalangeal joint, status post open reduction and internal fixation, rated as 10 percent disabling; chronic lumbar spine strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease (GERD), rated as 10 percent disabling; a surgical scar with adhesions associated with residuals of a fracture of the second metacarpal phalangeal joint, rated as 10 percent disabling; shin splints of the right and left lower extremities, each rated as zero percent disabling; hammertoes of the right and left feet, each rated as zero percent disabling; recurrent sinusitis, rated as zero percent disabling; a keloid scar of the left shoulder, rated as zero percent disabling; status post removal of a corn of the left fifth toe, rated as zero percent disabling; tension headaches, rated as zero percent disabling; and tinea pedis, rated as zero percent disabling.  The appellant's combined service-connected disability rating is 70 percent, effective June 22, 2006.

The appellant reports that, following his separation from active service in June 2006, he operated a general contracting firm.  He states that the company went out of business in early 2008, after which he worked for a janitorial company until May 2008.  Records from this employer show that the appellant quit in May 2008.  The appellant claims that he has been unable to work since that time due to his service-connected disabilities.  See e.g. September 2008 and April 2009 VA Forms 21-8940.  

The record, however, contains conflicting information regarding the appellant's unemployability.  For example, the record shows that, after he quit his janitorial job in May 2008, the appellant enrolled in college on a full-time basis.  In late May 2009, the appellant sustained severe spinal cord injuries in a logging accident, necessitating multiple surgeries and extensive rehabilitation.  Records from the Social Security Administration (SSA) indicate that the appellant was awarded disability benefits due to residuals of his spinal injuries, effective from the date of his accident.  SSA concluded that the appellant had not been disabled to warrant disability benefits prior to that time.  

At his June 2014 Board hearing, the appellant testified that, his nonservice-connected spinal injuries notwithstanding, he was unable to work due to his service-connected disabilities, particularly his service-connected sleep apnea and sinusitis.  He claimed that that these disabilities interfered with his ability to get sufficient rest, resulting in his feeling fatigued and groggy.  He also testified that his other service-connected disabilities contributed to his inability to maintain substantially gainful employment.  

After reviewing the record, the Board finds that additional evidentiary development is warranted.  The appellant was last examined in connection with his unemployability claim in November 2008, prior to his logging accident.  At that time, he underwent a series of medical examinations to evaluate his service-connected disabilities, including VA neurological, orthopedic, and general medical examinations.  The appellant underwent a subsequent VA tinea pedis examination in August 2009.  Although each of the examiners concluded that the disabilities they evaluated did not prevent the appellant from obtaining and maintaining substantially gainful employment, the record does not contain a obtain an opinion addressing whether the combined effects of the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  This should be accomplished on remand.  

In addition, to ensure the record on appeal is complete, the AOJ should obtain and associate with the record on appeal all outstanding, relevant VA clinical records pertaining to the appellant.  The record shows that the appellant has received medical care at the Seattle and Portland VA Medical Centers, as well as the VA Community Based Outpatient Clinic in Bend, Oregon.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that complete medical records from the Seattle and Portland VA Medical Centers and the Bend Community Based Outpatient Clinic for the period from May 2008 to the present have been secured and associated with the record.

2.  The appellant should be afforded a VA medical examination to determine whether the combined effects of all of his service-connected disabilities preclude him from obtaining or maintaining substantial gainful employment.  The appellant's claims folder, as well as access to any additional records contained in the appellant's Virtual VA and VBMS files, should be provided to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  He or she should also address the combined effect of those disabilities.  The Veteran has contended his service-connected sleep apnea and sinusitis interefere with his ability to get sufficient rest, which results in him feeling fatigued and groggy.

The examiner is advised that the impact of any residuals of the appellant's May 2009 logging injury is not service-connected and may not be considered in the determination.  

A complete rationale must be provided for all opinions rendered.

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate claim, considering all of the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an appropriate opportunity to respond before the records is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



